Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered November 22, 1977, convicting him of attempted assault in the second degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. In view of the fact that the defendant fired several shots at the complainant, one of which struck the complainant in the hand, and it was only fortuitous circumstances that the complainant was not more seriously injured, Criminal Term did not abuse its discretion in refusing to grant defendant youthful offender treatment. Titone, J. P., Shapiro, Cohalan and Margett, JJ., concur.